TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 2, 2014



                                     NO. 03-12-00179-CV


                         Peter Hans Luby a/k/a Pete Luby, Appellant

                                                  v.

                                Richard L. Wood, Jr., Appellee




           APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on February 21, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order.   Therefore, the Court reverses the trial court’s order and renders judgment

dismissing the case for lack of jurisdiction. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.